DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4, 13-14, 17-19, 21, 29, 31-34, 39-40, 52, 54, and 56-59 are rejected under 35 U.S.C. 112(a) 
Regarding claim 4, the instant claim is drawn to isolated anti-CD19 antibodies or antigen binding fragments thereof comprising the heavy chain and kappa light chain CDR combinations identified in claim 4 a) through n). Each section of the claim lists 3 CDRs for the heavy chain and 3 CDRs for the kappa light chain of a given antibody, but does not specify the order of the CDRs. For example, claim 4 a) states “heavy chain CDR sequences comprising SEQ ID NO: 13, SEQ ID NO: 141, and SEQ ID NO: 15; and kappa light chain CDR sequences comprising SEQ ID NO: 16, SEQ ID NO: 17; and SEQ ID NO: 18”. Based on the current claim language, the CDRs can exist in any order in the heavy and kappa light chains. There is no evidence in the instant disclosure that antibodies were isolated with CDRs in every order allowable by the instant claim, thus it has not been demonstrated to one of ordinary skill in the art that applicant was in possession of these antibodies at the time of filing. In the examples provided in the disclosure the following antibodies were isolated (based on table 1, pages 28-29; VH and VK sequences from pages 30-37 and 40-42):


    PNG
    media_image1.png
    1081
    1275
    media_image1.png
    Greyscale

	In view of the disclosure, the CDRs in the order specified above represent the antibodies that applicant was in possession of at the time of filing. Based on the current wording of claim 4, the CDRs of the antibodies can be in any order. For example, in claim 4 a), the antibody could be read to have heavy chain CDRs 1-3 of SEQ ID NOs: 141, 13, and 15, respectively. In this case, not only was this antibody not isolated or tested in the instant disclosure, but there is no indication of what it would bind to or guarantee that it would bind to CD19 as recited in claim 4. These CDRs were identified as being associated with antibody W7011-4.155.8-z1-P15 for which heavy chain CDRs 1-3 of SEQ ID NOs: 13, 141, and 15, respectively were isolated in the disclosure. 

It is noted that the current ordering of the CDR SEQ ID NOs: in claim 4 are in the order of CDRs 1-3 disclosed by the specification. In order to overcome this rejection, it is suggested that the claim language be rewritten to specify the order of the CDRs. For example, claim 4 a) could be reworded to read “heavy chain CDRs 1-3 of SEQ ID NO: 13, SEQ ID NO: 141, and SEQ ID NO: 15, respectively; and kappa light chain CDRs 1-3 of SEQ ID NO: 16, SEQ ID NO: 17, and SEQ ID NO: 18, respectively”.
		
Claims 13-14, 17-19, 21, 29, 31-34, 39-40, 52, 54, and 56-59 are rejected due to their dependency on claim 4.

Claim 14 is further rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. Claim 14 is drawn to the antibody or antigen-binding fragment thereof of claim 13 and recites the limitation of further comprising one or more amino acid residue substitutions yet retains specific binding affinity to CD19, wherein the substitutions is in one or more CDR sequences, and/or in one or more FR sequences and/or in one or both variable region sequences. The instant claim is dependent on claim 13 which discloses heavy chain variable regions and kappa light chain variable regions. Claim 13 is dependent on claim 4, which discloses heavy chain CDRs and kappa light chain CDRs. 
The current wording of claim 14 allows for one or more substitutions to be made in one or more of the antibody CDRs which, in its broadest reasonable interpretation, would allow for all of the amino acids in all of the CDRs to be modified. The instant disclosure does not support the genus of antibodies 
The instant specification states that “a skilled artisan will understand that in the CDR sequences… one or more amino acid residues may be substituted yet the resulting antibody or antigen-binding fragment still retain the binding affinity to CD19, or even have an improved binding affinity” (page 46, paragraph [000188]). The specification goes on to say that “various methods known in the art can be used to achieve this purpose. For example, a library of antibody variants…can be generated and expressed with phage display technology and then screened for the binding affinity to human CD19. For another example, computer software can be used to virtually simulate the binding of the antibodies to human CD19, and identify the amino acid residues on the antibodies which form the binding interface. Such residues may be either avoided in the substitution so as to prevent reduction in binding affinity, or targeted for substitution to provide for a stronger binding” (pages 46-47, paragraph [000188]). While the specification states that a library of antibody variants can be generated and that software can be used, applicant does not demonstrate the use of these tools in the instant application in a way that defines antibody species adequate to encompass the genus of antibodies that can be created with one or more substitutions in all of the 6 CDRs representing the antibodies disclosed. Furthermore, applicant does not provide direction or guidance as to which exact amino acid residues in the antibody CDRs of claim 4 form the binding interface which would allow for one of ordinary skill in the art to avoid in order to prevent reduction in binding affinity or target for substitution in order to provide a stronger binding affinity as described in the specification. 
Additionally, the state of the art around the time of the effective filing date of the claimed invention was not developed enough to allow for the substitution of amino acid residues in antibody CDRs leading to predictable results. For example, Rabia, L., et al (2018) Understanding and overcoming trade-offs between antibody affinity, specificity, stability, and solubility Biochem Eng. J. 15(137); 365-374 discussed the challenges faced during antibody optimization approximately one year after the effective filing date of the claimed invention. Rabia discusses the challenges with optimizing antibody properties and states that “natural antibody affinity maturation relies on the introduction of somatic mutations followed by clonal selection of antibody variants with improved affinity. However, not all somatic mutations contribute to antibody affinity… antibodies accumulate some somatic mutations to increase affinity and others to compensate for the destabilizing effects of affinity-enhancing mutations” (page 2, paragraph 4). Rabia further provides an example of researchers who introduced mutations throughout variable frameworks and CDRs and created libraries to sort antibody variants with high antigen binding. In this case an antibody was identified that displayed increased affinity but had a significant reduction in stability (page 3, paragraph 2). Rabia concludes by stating that “a final key area of future work is the development of improved computational methods for predicting mutations in antibody CDRs and frameworks that co-optimize multiple antibody properties” and that “future efforts will also need to improve structural predictions of antibody CDRs – especially the long and highly variable heavy chain CDR3 – to accurately predict CDR mutations that are beneficial to different antibody properties” (page 9, paragraph 4 – page 10 paragraph 2). 
Based on the teachings of Rabia, introducing mutations in antibody structure, particularly in the CDR regions, is not a well understood task and requires experimentation following mutation to ensure that binding affinity is maintained and a stable antibody is created. Rabia further spoke to the use of libraries and computational methods for predicting and co-optimizing antibody properties and demonstrated how these methods are not robust enough yet to yield predictable results. This teaching demonstrates that a modification to even one of the CDRs of the instant application could result in an antibody that is not suitable for binding to CD19. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 is drawn to the antibody or antigen-binding fragment thereof of claim 13 and recites the limitation of further comprising one or more amino acid residue substitutions yet retains specific binding affinity to CD19, wherein the substitutions is in one or more CDR sequences, and/or in one or more FR sequences and/or in one or both variable region sequences. The instant claim is dependent on claim 13 which discloses heavy chain variable regions and kappa light chain variable regions. Claim 13 is dependent on claim 4, which discloses heavy chain CDRs and kappa light chain CDRs.
The current claim language does not define how many amino acid residues can be changed in the CDR sequences and/or FR sequences and/or variable region sequences. The recitation of “one or 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 14 is drawn to the antibody or antigen-binding fragment thereof of claim 13 and recites the limitation of further comprising one or more amino acid residue substitutions yet retains specific binding affinity to CD19, wherein the substitutions is in one or more CDR sequences, and/or in one or more FR sequences and/or in one or both variable region sequences. The instant claim is dependent on claim 13 which discloses heavy chain variable regions and kappa light chain variable regions. Claim 13 is dependent on claim 4, which discloses heavy chain and kappa light chain CDRs. 
.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 14 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2012/010561 A1 (International Drug Development Biotech et al) 26 JAN 2012 (herein ‘561).
‘561 teaches anti-CD19 antibodies and humanized variants thereof (page 49, claim 1) and discloses two antibodies that recognize a non-internalizing epitope on the CD19 antigen including mR005-1 and mR005-2 (page 49, claim 8). These antibodies are disclosed as including the following heavy and light chains (page 49, claim 8):

    PNG
    media_image2.png
    130
    690
    media_image2.png
    Greyscale

	Alignment of the heavy and light chains of antibody mR005-2 demonstrate the following matches to instant application heavy chain CDRs 1-3 of SEQ ID NOs: 1, 2, and 3, respectively and kappa light chain CDRs 1-3 of SEQ ID NOs: 4, 5, and 6, respectively (instant application claim 4 b):

Heavy chain CDRs of instant claim 4 b) and ‘561 VH of antibody mR005-2

    PNG
    media_image3.png
    184
    566
    media_image3.png
    Greyscale


Light chain CDRs of instant claim 4 b) and ‘561 VL of antibody mR005-2

    PNG
    media_image4.png
    204
    660
    media_image4.png
    Greyscale

	
	Based on the alignments above, ‘561 teaches the CDRs of instant application claim 4 b) with a total of 5 substitutions to the CDRs of the heavy chain and only 1 substitution to the CDRs of the light 

Allowable Subject Matter
Claims 4, 13, 17-19, 21, 29, 31-34, 39-40, 52, 54, and 56-59 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph set forth in this action. The following is a statement of reasons for the indication of allowable subject matter:  
The instant claims are drawn to isolated anti-CD19 antibodies or an antigen binding fragments thereof comprising the structures disclosed in claims 4 and 13. While antibodies that bind to CD19 are well known in the art and several of the structures of the instant application are disclosed in the prior art (see discussion below), the CDR combinations of the instant application are novel to the prior art. There would have been no motivation for one of ordinary skill in the art to have generated antibodies with these combined structures, therefore, they are also non-obvious. The following is considered to be the closest prior art:

WO 2012/010561 A1 (International Drug Development Biotech et al) 26 JAN 2012
‘561 teaches anti-CD19 antibodies having variant FC regions which are chimeric, humanized, or fully human anti-CD19 antibodies. ‘561 teaches structures matching instant application SEQ ID NOs: 3, 33, 39 (HCDR3). See the alignment below between instant application heavy chain CDRs of SEQ ID NOs: 1, 2, and 3, respectively and a heavy chain disclosed by ‘561.

    PNG
    media_image5.png
    543
    575
    media_image5.png
    Greyscale


 ‘561 also teaches structures matching instant application SEQ ID NOs: 4 (LCDR1), and 5 and 41 (LCDR2). See the alignment below between instant application light chain CDRs of SEQ ID NOs: 4, 5, and 6, respectively and a light chain disclosed by ‘561.

    PNG
    media_image6.png
    638
    682
    media_image6.png
    Greyscale


While ‘561 teaches structures that match those of the instant application, the exact CDR combinations of instant application claim 4 are not disclosed. It would not be obvious to one of ordinary skill in the art to make the modifications to ‘561 required to generate the antibody CDRs of the instant application nor would there be motivation to make these substitutions prior to the effective filing date of the claimed invention.

WO 2012/010562 A1 (International Drug Development Biotech et al) 26 JAN 2012
‘562 teaches anti-CD19 antibodies having variant FC regions which confer one or several useful effector functions. The invention relates to chimeric, humanized, or full human antibodies 

The following prior art contains sequences that have structures that match the kappa light chain CDRs 1-3 of instant application SEQ ID NOs: 4, 5, and 6, respectively. These antibodies, however, do not bind to CD19, nor are they paired with heavy chain CDRs matching the instant application. While the CDRs are found to match without substitution, there would have been no motivation for one of ordinary skill in the art to have used these light chain CDRs in combination with heavy chain CDRs for the purposes of creating an antibody that binds to CD19. Therefore, the antibodies disclosed by the instant application were determined to be novel and non-obvious over these disclosures. 

WO 2014065402 A1 (Perseus Proteomics Inc.) 01 MAY 2014
‘403 teaches structure for monoclonal antibodies that bind to CD40. The Kappa Light Chain CDRs of instant application SEQ ID NOs: 4, 5, and 6, respectively were found in the light chain variable region of ‘403 CD40 monoclonal antibody PPAT-071-14. See alignment below:

    PNG
    media_image7.png
    548
    659
    media_image7.png
    Greyscale


US 2016/0289313 A1 (Yung Shin Pharmaceutical Industrial Co. Ltd.) 06 OCT 2016
‘313 teaches structures for monoclonal antibodies that bind to canine VEGF. The Kappa Light Chain CDRs of instant application SEQ ID NOs: 4, 5, and 6, respectively were found in the light chain variable region of the anti-canine VEGF mAb 57C of ‘313. See alignment below:

    PNG
    media_image8.png
    556
    609
    media_image8.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY L BUTTICE whose telephone number is (571)270-5049. The examiner can normally be reached M-Th 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREY L BUTTICE/Examiner, Art Unit 1647                  
/JOANNE HAMA/Supervisory Patent Examiner, Art Unit 1647